
	
		II
		110th CONGRESS
		2d Session
		S. 2651
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to make technical corrections
		  to the renewable fuel standard.
	
	
		1.Technical corrections to
			 renewable fuel standard
			(a)Section 211 of the Clean Air Act (42 U.S.C.
			 7545) is amended—
				(1)in subsection
			 (c)(1), by inserting (A) after nonroad
			 vehicle;
				(2)in subsection
			 (o)—
					(A)in paragraph
			 (5)(C), by striking 12 months and inserting 36
			 months; and
					(B)in paragraph
			 (9)(A)(i), by striking 2011 and inserting
			 2013;
					(3)by redesignating
			 subsection (q) (as added by section 1506 of the Energy Policy Act of 2005) as
			 subsection (p);
				(4)by moving
			 subsection (p) (as so redesignated) to appear after subsection (o); and
				(5)by redesignating
			 subsections (r) through (v) as subsections (q) through (u),
			 respectively.
				(b)Section 212(b) of the Clean Air Act (42
			 U.S.C. 7546(b)) is amended—
				(1)in paragraph (1)—
					(A)by striking title XIV of the Energy
			 Policy Act and inserting title XV of the Energy Policy Act of
			 2005 (42 U.S.C. 16501 et seq.); and
					(B)by striking sucrose-derived;
			 and
					(2)in paragraph (2)(A), by striking
			 sucrose-derived.
				
